Title: From Benjamin Franklin to Deborah Franklin, 29 April 1757
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
New York, April 29. 1757
I wrote to you yesterday per Post. This is only to acquaint you, that I am determined against going in the first Pacquet.

Send me the Indian Sealskin Hussiff, with all the Things that were in it. It will be an acceptable Present to a Gimcrack great Man in London, that is my Friend. In the right hand little Drawer under my Desk, is some of the Indian Lady’s Gut Cambrick; roll it up as you would a Ribband; wrap it in Paper, and put it into the Housiff with the other Things.
Among my Books on the Shelves, there are two or three little Pieces on the Game of Chess; One in French bound in Leather, 8vo. One in a blue Paper Cover, English; two others in Manuscript; one of them thin in brown Paper Cover, the other in loose Leaves not bound. If you can find them yourself, send them: But do not set anybody else to look for them. You may know the French one, by the Word ECHECS in the Titlepage.
I wrote you fully about the Accounts Books; so add only my Love to all Friends, from Your affectionate Husband
B Franklin
 Addressed: To / Mrs Franklin / Philada. / per favour of / Mr McMichael
